In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-14-00164-CR


                              J. D. LEWIS MCKINNEY, APPELLANT

                                                    V.

                                THE STATE OF TEXAS, APPELLEE

                               On Appeal from the 47th District Court
                                       Potter County, Texas
                   Trial Court No. 67,318-A, Honorable Dan L. Schaap, Presiding

                                            October 3, 2014

                                  MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant J. D. Lewis McKinney pled guilty to the felony offense of driving while

intoxicated. After a punishment hearing to the trial court, he was sentenced to eight

years confinement. He then filed a notice of appeal.

       Appellant’s counsel has now filed a motion to withdraw, together with an Anders1

brief, wherein she certified that, after diligently searching the record, she concluded that

the appeal was without merit. Along with her brief, appellate counsel filed a copy of a


       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
letter sent to appellant informing him of her belief that there was no reversible error and

of appellant’s right to file a response pro se. Appellant was additionally supplied a

motion by which he could request a copy of the appellate record. Via letter, this court

also notified appellant of his right to file his own brief or response by September 22,

2014, if he wished to do so. To date, no response has been filed. Nor has the court

received from appellant a motion to obtain the appellate record.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas of appeal including the indictment, pretrial motions,

admonishments, appellant’s competence and the voluntariness of his plea, any adverse

rulings during the punishment hearing, sentencing, the judgment, the sufficiency of the

evidence, and ineffective assistance of counsel. She has satisfactorily explained why

the issues lack merit.

       In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to In re

Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d
508 (Tex. Crim. App. 1991). After doing so, we concurred with counsel’s conclusions.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                        Brian Quinn
                                                        Chief Justice



Do not publish.




                                            2